Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 1 of 20              PageID #:
                                   3607



                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


  JOHN DAVID WARREN, JR., ET AL.,               Civ. No. 19-00232 JMS-WRP

                     Plaintiffs,                ORDER DENYING DEFENDANTS
                                                KAPIOLANI MEDICAL
        vs.                                     SPECIALISTS AND DEVIN
                                                PUAPONG, M.D.’S MOTION TO
  UNITED STATES OF AMERICA, ET                  PRECLUDE DEFENDANT UNITED
  AL.,                                          STATES OF AMERICA’S EXPERT
                                                WITNESS, THOMAS E. WISWELL,
                     Defendants.                M.D., FROM OPINING AS TO
                                                STANDARD OF CARE,
                                                ECF NO. 225

       ORDER DENYING DEFENDANTS KAPIOLANI MEDICAL
  SPECIALISTS AND DEVIN PUAPONG, M.D.’S MOTION TO PRECLUDE
   DEFENDANT UNITED STATES OF AMERICA’S EXPERT WITNESS,
  THOMAS E. WISWELL, M.D., FROM OPINING AS TO THE STANDARD
                     OF CARE, ECF NO. 225

                                   I. INTRODUCTION

              Before the court is Defendants Kapiolani Medical Services (“KMS”)

 and Dr. Devin Puapong’s (collectively, “KMS Defendants”) Motion to Preclude

 the United States of America’s expert witness, Dr. Thomas E. Wiswell, from

 opining as to the standard of care applicable to Dr. Puapong (“Motion to

 Preclude”). ECF No. 225. The KMS Defendants attempt to argue under this

 court’s ruling in Krizek v. Queen’s Medical Center, 2020 WL 5633848 (D. Haw.

 Sept. 21, 2020), that Dr. Wiswell, as a neonatologist, cannot opine as to the
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 2 of 20             PageID #:
                                   3608



 standard of care applicable to Dr. Puapong, a pediatric surgeon, because he is not

 qualified in the same specialty field of medicine. This argument is meritless. The

 KMS Defendants badly misconstrue Krizek, which requires an individualized

 assessment of an expert’s “knowledge, skill, experience, training, [and] education”

 to determine if that expert is qualified to provide the “specific opinion[s]” that he

 offers. Id. at *5. The KMS Defendants additionally argue that Dr. Wiswell’s

 opinions are inadmissible because his methodology is unreliable. This argument,

 too, fails. Dr. Wiswell properly applied his knowledge and experience, along with

 reference to peer-reviewed literature, to examine the evidentiary record and draw

 reliable conclusions.

              For these reasons, and as set forth in more detail to follow, the court

 DENIES the KMS Defendants’ Motion to Preclude Dr. Wiswell from opining as to

 the standard of care applicable to Dr. Puapong.

                                 II. BACKGROUND

 A.    Factual Background

              At around 5:30 p.m. on September 22, 2016, the Warrens brought

 their one-month-old daughter, D.G.W., to the Tripler Army Medical Center

 (“Tripler”) emergency department after noticing that she was suffering from

 abdominal distention, difficulty breathing, and increased fussiness. ECF No. 255-

 10 at PageID # 3138. D.G.W. became bradycardic while in the emergency

                                            2
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 3 of 20                        PageID #:
                                   3609



 department waiting room. Id. She was then brought into the resuscitation room,

 where CPR was performed. Id.

                After D.G.W. was resuscitated, she remained in critical condition. Dr.

 Fitch, her emergency department attending physician, was concerned about an

 apparent bowel obstruction and the possibility of a midgut volvulus. 1 Id. at

 PageID # 3139. An x-ray, ultrasound, and CT scan of D.G.W.’s abdomen were

 performed, revealing “grossly distended intestinal loops consistent with an

 obstruction pattern.” Id. Dr. Devin Puapong, one of only three pediatric surgeons

 in the state, was called to Tripler to evaluate D.G.W.2 ECF No. 225-6 at PageID

 ## 3076-78. Dr. Puapong reviewed D.G.W.’s medical history, performed a

 physical assessment, and evaluated the test results, but was unable to diagnose her

 specific condition. ECF No. 168-5 at PageID # 2181. Dr. Puapong “reasonably

 excluded” a midgut volvulus as the cause of D.G.W.’s condition, although it

 remained on D.G.W.’s differential diagnosis. See ECF No. 177-7 at PageID

 ## 2577-79, 2586-87; ECF No. 168-6 at PageID # 2199.




        1
           A midgut volvulus is a condition that occurs from an intestinal malrotation that causes a
 twist, or volvulus, of the intestine; this condition can restrict the supply of oxygenated blood to
 the small bowel and potentially result in necrose, or dying, of the intestine. ECF No. 168-7 at
 PageID ## 2206-07.
        2
          Dr. Puapong is employed by KMS. Pursuant to a contract between KMS and Tripler,
 Dr. Puapong served as an on-call pediatric surgeon available for consult at Tripler. ECF No.
 225-6 at PageID ## 3076-77.
                                                  3
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 4 of 20            PageID #:
                                   3610



              Dr. Puapong and Dr. Christopher Naun, the pediatric intensive care

 unit (“PICU”) attending physician, discussed D.G.W.’s medical treatment plan and

 decided not to perform any additional diagnostics, including an exploratory

 laparotomy or upper gastrointestinal contrast study (“UGI”). See ECF No. 168-6

 at PageID ## 2199-200; ECF No. 177-7 at PageID ## 2580-81, 2583. Dr. Puapong

 left the hospital with instructions to contact him if D.G.W.’s condition worsened

 and the baby was transferred to the PICU. ECF No. 225-10 at PageID # 3139.

              D.G.W.’s condition worsened overnight. By the morning of

 September 23, D.G.W. was experiencing symptoms of renal failure. ECF No. 231-

 4 at PageID # 3421. Early in the morning on September 23, Dr. Naun contacted

 Dr. Puapong to discuss D.G.W.’s deteriorating condition. ECF No. 225-10 at

 PageID # 3139. Dr. Puapong stated that he did not believe surgery necessary and

 did not return to Tripler to further attend to D.G.W. in person. Id.

              Later that morning, Dr. Naun spoke to the PICU attending physician

 at Kapiolani Medical Center (“Kapiolani”) and arranged for D.G.W. to be

 transferred there because she required dialysis, a treatment that was unavailable at

 Tripler. Id.; see also ECF No. 177-11 at PageID ## 2619-20. At 10:02 a.m.,

 D.G.W. was admitted to Kapiolani where her condition continued to deteriorate.

 ECF No. 231-4 at PageID # 3421. Early in the afternoon of September 23, Dr.

 Puapong performed an emergency laparotomy, which revealed a midgut volvulus


                                           4
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 5 of 20          PageID #:
                                   3611



 with substantial necrotic bowel. ECF No. 225-10 at PageID # 3139. Dr. Puapong

 performed several emergency remedial procedures, but ultimately, D.G.W. lost

 approximately 70% of her small bowel. Id. D.G.W. remained hospitalized for

 four months, undergoing many additional surgeries. Id. She has suffered

 numerous infections and other complications. Id. at PageID ## 3139-40. Her

 family moved to Indiana in 2018 so that she could receive ongoing treatment at

 Lurie Children’s Hospital in Chicago. Id. at PageID # 3140. D.G.W. is

 permanently physically and mentally disabled and requires constant medical care.

 Id.

 B.    Dr. Wiswell’s Qualifications and Opinions

             Defendant the United States of America retained Dr. Thomas E.

 Wiswell to opine as to the standard of care for diagnosis and treatment of a midgut

 volvulus in an infant patient. See id. at PageID ## 3140-41.

       1.    Dr. Wiswell’s Qualifications

             Dr. Wiswell is a neonatologist. Id. at PageID # 3141. He currently

 practices as a staff neonatologist at Kaiser Permanente Moanalua Medical Center

 in Honolulu, Hawaii. Id. Dr. Wiswell graduated from medical school at the

 University of Pennsylvania in 1977, after which he completed a three-year

 residency in pediatrics followed by a two-year fellowship in neonatology, both at

 Tripler. ECF No. 225-11 at PageID # 3143. He achieved board certification in


                                          5
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 6 of 20             PageID #:
                                   3612



 pediatrics in 1983 and board certification in neonatology in 1985. Id. Dr. Wiswell

 has continuously practiced as a neonatologist from 1980 to the present. Id. at

 PageID # 3145. Simultaneously, he consistently taught as a professor of pediatrics

 at various medical schools from 1982 to 2017. Id. at PageID # 3144. In his

 capacity as a professor, he was involved on several occasions in selecting

 textbooks and other materials used to teach and train pediatric surgeons. ECF No.

 230-1 at PageID # 3236. And he has “trained and educated many Pediatric

 Surgeons-in-training, Pediatricians, and/or Neonatologists in the diagnosis and

 treatment of Malrotation and Volvulus.” Id. at PageID # 3237. Dr. Wiswell has

 also published extensively in the fields of neonatal and perinatal care, including

 several peer-reviewed articles on intestinal issues. See ECF No. 225-11 at PageID

 ## 3151-3163. During his more than 40 years of practice as a neonatologist, Dr.

 Wiswell has been on teams that have diagnosed and treated a midgut volvulus on

 at least 30 occasions. ECF No. 231-9 at PageID # 3467.

              During his deposition, when asked why he, as a neonatologist, is

 qualified to opine as to the standard of care for diagnosis and treatment of a midgut

 volvulus, Dr. Wiswell explained: “I have the training and background, education

 and experience to be able to recognize an acute abdomen, the knowledge to know

 that at this age with a similar kind of presentation that [D.G.W.] had, that there is a

 very high chance that it’s a volvulus.” Id. at PageID # 3471. He continued,


                                            6
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 7 of 20              PageID #:
                                   3613



 “[neonatologists are] on the front lines, we’re the first ones who see, we’re the first

 ones who recognize it, we are typically the first ones that may order some imaging

 while we’re coordinating things with surgeons. And so it’s . . . [that] training,

 experience, knowledge . . . that qualify me for recognizing that there is a high

 chance of a volvulus and that it’s a surgical emergency that needs to be taken care

 of.” Id. at PageID ## 3471-72. Finally, he concluded, “I cannot perform the

 surgery and most physicians that see babies that they’re suspicious of having a

 volvulus are not pediatric surgeons, but they recognize it and they get the baby

 somewhere . . . [to] get surgeons involved [to perform the necessary surgical

 treatment].” Id. at PageID # 3472.

       2.      Dr. Wiswell’s Opinions

              In a November 19, 2020 letter, Dr. Wiswell submitted his opinions as

 to the medical care provided to D.G.W. ECF No. 225-10. He based his opinions

 upon his review of the Second Amended Complaint; six expert reports authored by

 doctors; D.G.W.’s medical records from Tripler, Kapiolani, and Lurie Children’s

 Hospital; and the results of imaging studies conducted at all three facilities. Id. at

 PageID # 3135.

              Dr. Wiswell opines that Dr. Puapong violated the standard of care he

 owed D.G.W. to properly diagnose and timely treat her midgut volvulus.

 Specifically, he opines that “[t]he gold standard in diagnosing a midgut volvulus is


                                            7
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 8 of 20           PageID #:
                                   3614



 to perform an upper GI series” and that there “should be no delays in making the

 diagnosis” in order to avert “adverse outcomes.” Id. at PageID # 3140. In fact,

 Dr. Wiswell explains, “[i]t is so important to relieve the volvulus that when a

 1-month old child presents with apparent intestinal obstruction, many surgeons

 take the child immediately to surgery without performing any imaging studies or

 time-consuming medical interventions.” Id.

              Dr. Wiswell opines that Dr. Puapong violated the standard of care in

 diagnosing D.G.W. when he “did not [order] an upper GI series to be performed,

 nor did he perform an exploratory laparotomy in a timely fashion.” Id. Dr.

 Wiswell further explained that Dr. Puapong—rather than any other member of the

 care team—was responsible for this breach because “[a] pediatric surgeon is the

 individual with the background, training, and experience to make surgical

 diagnoses and manage young infants with findings of intestinal obstruction. . . .

 Treating physicians without a pediatric surgeon’s background . . . routinely defer to

 the specialist in managing likely surgical emergencies.” Id. at PageID # 3140.

 Thus, according to Dr. Wiswell, once Dr. Puapong was consulted, “he became

 accountable for appropriate patient assessment and timely surgical intervention.”

 Id. And, in Dr. Wiswell’s opinion, “Dr. Puapong abrogated this responsibility.”

 Id.




                                           8
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 9 of 20           PageID #:
                                   3615



 C.    Procedural Background

              Plaintiffs filed their Second Amended Complaint (“SAC”) on August

 18, 2020, ECF No. 104, alleging various claims against the United States and

 Tripler medical staff involved in D.G.W.’s care (collectively, the “United States”),

 as well as against Kapiolani Medical Services and Dr. Puapong (the KMS

 Defendants). Dr. Wiswell submitted his export report on behalf of the United

 States on November 19, 2020. ECF No. 225-10. He was deposed on February 9

 and 22, 2021. ECF No. 224 at PageID # 3000. On March 22, 2021, the KMS

 Defendants filed their Motion to Preclude Dr. Wiswell from opining as to the

 standard of care for Dr. Puapong. ECF No. 225. Both the United States and

 Plaintiffs filed Oppositions on April 7, 2021, ECF Nos. 230 & 231, and the KMS

 Defendants filed a Reply on April 14, 2021, ECF No. 233. This matter is decided

 without hearing pursuant to Local Rule 7.1(c). See ECF No. 235.

                          III. STANDARD OF REVIEW

              Federal Rule of Evidence 702 states:

              A witness who is qualified as an expert by knowledge,
              skill, experience, training, or education may testify in the
              form of an opinion or otherwise if:

              (a) the expert’s scientific, technical, or other specialized
              knowledge will help the trier of fact to understand the
              evidence or to determine a fact in issue;



                                            9
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 10 of 20              PageID #:
                                    3616



               (b) the testimony is based on sufficient facts or data;

               (c) the testimony is the product of reliable principles and
               methods; and

               (d) the expert has reliably applied the principles and
               methods to the facts of the case.

               In applying this rule, the district court acts as gatekeeper to prevent

  unreliable expert testimony from reaching the jury. Daubert v. Merrell Dow

  Pharm., Inc., 509 U.S. 579, 597 (1993) (“Daubert I”). That is, the district court

  must decide if the expert is qualified by “knowledge, skill, experience, training, or

  education . . . to give expert testimony in the relevant field.” Krizek, 2020 WL

  5633848, at *4 (D. Haw. Sept. 21, 2020) (quotation omitted). In carrying out this

  responsibility, the district court exercises discretion and flexibility in determining

  what evidence is relevant, reliable, and helpful to the trier of fact. Cabrera v.

  Cordis Corp., 134 F.3d 1418, 1420 (9th Cir. 1998); United States v. Rincon, 28

  F.3d 921, 926 (9th Cir. 1994) (“District courts must strike the appropriate balance

  between admitting reliable, helpful expert testimony and excluding misleading or

  confusing testimony to achieve the flexible approach outlined in [Daubert I].”).

               Applying this standard, the Ninth Circuit has articulated a two-prong

  test for admissibility of expert testimony. First, the proffered testimony must be

  reliable, i.e., the expert’s testimony reflects scientific knowledge, the findings are

  derived by the scientific method, and the work product amounts to “good science.”

                                            10
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 11 of 20                PageID #:
                                    3617



  Daubert v. Merrell Dow Pharm., 43 F.3d 1311, 1315 (9th Cir. 1995) (“Daubert

  II”) (citation and quotation signals omitted). Second, the testimony must meet “the

  ‘fit’ requirement,” i.e., it must “logically advance[] a material aspect of the

  proposing party’s case.” Id.

               The reliability prong focuses on the expert’s “principles and

  methodology, not on the conclusions they generate.” Daubert I, 509 U.S. at 595.

  As a threshold matter, this means the expert must adequately “explain the

  methodology . . . followed to reach their conclusions.” Daubert II, 43 F.3d at

  1319; Rincon, 28 F.3d at 924 (explaining that the methods used by the expert must

  be described “in sufficient detail” such that the district court can determine if they

  are reliable). Further, in order to be deemed reliable, expert testimony must be

  “grounded in the methods of science.” Clausen v. M/V New Carissa, 339 F.3d

  1049, 1056 (9th Cir. 2003); see also Wendell v. GlaxoSmithKline LLC, 858 F.3d

  1227, 1232 (9th Cir. 2017). Courts evaluate the scientific reliability of an expert’s

  reasoning or methodology using, as appropriate, criteria such as testability,

  publication in peer reviewed literature, and general acceptance in the scientific

  community. See Daubert I, 509 U.S. at 593-95; Primiano v. Cook, 598 F.3d 558,

  564 (9th Cir. 2010). But the inquiry is “flexible.” Daubert I, 509 U.S. at 594;

  Wendell, 858 F.3d at 1232 (“These factors are illustrative, and they are not all

  applicable in each case.”). “Shaky but admissible evidence is to be attacked by


                                            11
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 12 of 20                        PageID #:
                                    3618



  cross examination, contrary evidence, and attention to the burden of proof, not

  exclusion.” Primiano, 598 F.3d at 564 (footnotes omitted); see also Murray v. S.

  Route Mar. SA, 870 F.3d 915, 925 (9th Cir. 2017).

                 The “fit” inquiry focuses on “relevance,” requiring the district court to

  assess the probative value of the expert evidence. Daubert I, 509 U.S. at 595.

  Courts must “exclude proffered scientific evidence” unless “convinced that [the

  evidence] speaks clearly and directly to an issue in dispute in the case, and that it

  will not mislead the jury.” Daubert II, 43 F.3d at 1321 n.17. And to be admissible

  as expert testimony, “the subject matter at issue must be beyond the common

  knowledge of the average layman.” United States v. Finley, 301 F.3d 1000, 1007

  (9th Cir. 2002); United States v. Hanna, 293 F.3d 1080, 1086 (9th Cir. 2002).

                                       IV. DISCUSSION

                 The KMS Defendants make two arguments in support of their Motion

  to Preclude. First, they argue that Dr. Wiswell, as a neonatologist, cannot opine as

  to the standard of care applicable to Dr. Puapong, a pediatric surgeon. Second,

  they argue that even if Dr. Wiswell could provide a standard of care, his opinions

  should be stricken because they are not supported by credible methodology. Both

  arguments fail.3


         3
            There is no dispute that Dr. Wiswell’s opinions logically advance a material aspect of
  the case. Accordingly, the court does not address the “fit” prong of the admissibility test. See
  Daubert II, 43 F.3d at 1315.
                                                 12
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 13 of 20                PageID #:
                                    3619



  A.    Dr. Wiswell Is Qualified to Opine as to Standard of Care

               Citing this court’s ruling in Krizek v. Queen’s Medical Center, 2020

  WL 5633848 (D. Haw. Sept. 21, 2020), the KMS Defendants first argue that Dr.

  Wiswell, as a neonatologist, “should not be permitted to render opinion testimony

  as to what the pediatric surgery standard of care required Dr. Puapong to do”

  because “[t]he medical standard of care that may apply to a

  pediatrician/neonatologist is inherently and significantly different from the

  standard of care that applies in the practice of surgery, including pediatric

  surgery.” ECF No. 225-3 at PageID # 3027. This argument grossly

  misapprehends Krizek.

               As this court recognized in Krizek, “Rule 702 ‘contemplates a broad

  conception of expert qualifications.’” 2020 WL 5633848, at *5 (quoting Thomas

  v. Newton Int’l Enters., 42 F.3d 1266, 1269 (9th Cir. 1994)). And, accordingly,

  “‘courts often find that a physician in general practice is competent to testify about

  problems that a medical specialist typically treats.’” Id. (quoting Gayton v.

  McCoy, 593 F.3d 610, 617 (7th Cir. 2010)). Nevertheless, this court went on to

  explain that “the mere fact of being a physician in one specialty does not by itself

  qualify that physician as an expert in another.” Id. The KMS Defendants

  illogically take from this statement a bright-line rule that a physician in one

  specialty can never opine as to the standard of care applicable to another specialty.

                                            13
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 14 of 20                      PageID #:
                                    3620



  But as explained in Krizeck, while a physician’s specialty may inform the Daubert

  analysis, it is certainly not dispositive. Rather, in exercising its gatekeeping

  function, the court must determine whether an expert is qualified by “‘look[ing] at

  each of the conclusions the expert draws individually to see if he has the adequate

  education, skill, and training to reach them.’” Id. (quoting Gayton, 593 F.3d at

  617). That is, Rule 702 requires an individualized inquiry into the qualifications of

  a particular expert to give a particular opinion. An expert’s specialty may be a

  relevant factor in that inquiry, but it cannot, as the KMS Defendants assert, be

  blanketly determinative in itself.4

                Undertaking such a particularized inquiry in Krizek, this court

  determined that the expert, an ICU physician, lacked the credentials to opine as to

  the standard of care applicable to the prevention of Wernicke’s encephalopathy in

  an emergency room setting. Id. Specifically, the court found the expert to be

  unqualified because (1) he lacked experience working in the fast-paced, life-or-




         4
            The KMS Defendants’ argument might carry more weight if Dr. Wiswell’s opinion
  concerned the surgical procedures Dr. Puapong performed on D.G.W. As a neonatologist, Dr.
  Wiswell may not have the expertise to evaluate such surgical procedures. Indeed, “[t]o find that
  an expert in one specialty (based on that expertise alone) is qualified to opine as an expert in
  another specialty would require, at a minimum, the proponent of that testimony to show
  sufficient similarity between the specialties and the standards of care.” Krizek, 2020 WL
  5633848, at *6. Taken to the extreme, it is unlikely, for example, that a sports medicine doctor
  would be qualified to opine as to the standard of care owed by brain surgeon performing brain
  surgery. But Dr. Wiswell opines only as to the standard of care applicable to diagnosing and
  treating a midgut volvulus, and the KMS Defendants have offered no support for their contention
  that Dr. Wiswell, as a neonatologist, is unqualified to render this opinion.
                                                14
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 15 of 20              PageID #:
                                    3621



  death emergency room setting; and (2) he had no experience preventing or treating

  the specific condition at issue—Wernicke’s encephalopathy—in that emergency

  room setting. Id. at *5-6. As should be obvious, this conclusion by no means

  stands for the principle that only physicians sharing the same specialty can provide

  an expert opinion as to the standard of care applicable to another physician.

               Here, the KMS Defendants do not explain why Dr. Wiswell is

  unqualified to opine as to the standard of care applicable to Dr. Puapong in the

  diagnosis and treatment of D.G.W.’s midgut volvulus. They merely offer the

  conclusory statement that “Dr. Wiswell lacks the requisite knowledge, skill,

  experience, training, or education to opine on the standard of care applicable to a

  surgeon or a pediatric surgeon.” ECF No. 225-3 at PageID # 3028. Not so—Dr.

  Wiswell’s credentials reveal he is qualified to opine on diagnosing and treating a

  midgut volvulus.

               First, neonatologists, like Dr. Wiswell, generally have the training and

  qualifications to address a midgut volvulus. Midgut volvulus is a serious,

  potentially life-threatening illness that predominantly affects newborns. As such,

  all physicians in the overarching field of pediatrics, including neonatologists, are

  trained to identify the condition. ECF No. 231-9 at PageID # 3462. The diagnosis

  does not require surgical expertise.




                                            15
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 16 of 20                       PageID #:
                                    3622



                 Moreover, as the KMS Defendants’ own expert puts it, neonatologists

  specialize in “the diagnosis and treatment of the fetus and critically ill newborn

  during the first 30 days of life, an age group which presents with unique challenges

  by reason of size, physiology and metabolism.” ECF No. 231-5 at PageID #

  3427. 5 Given that the midgut volvulus is a condition that typically presents in

  newborns, with 50% of cases occur during the first week of life, ECF No. 231-9 at

  PageID # 3463, it follows that training in neonatology helps to qualify a physician

  to opine as to the standard of care for diagnosing and treating the condition.

  Indeed, as Dr. Wiswell explains, when it comes to identifying and treating midgut

  volvulus, “[neonatologists are] on the front lines, we’re the first ones who see it

  first, we’re the first ones who recognize it.” Id. at PageID # 3471.

                 Finally, Dr. Wiswell has taught other physicians—including pediatric

  surgeons—how to recognize and address a midgut volvulus. ECF No. 230-1 at

  PageID # 3237. And unlike the expert in Krizek, who had no experience

  addressing the condition at issue (Wernicke’s encephalopathy) in an emergency



         5
           While not relevant to its Daubert analysis, the court points out an obvious irony—that
  the KMS Defendants have themselves hired a neonatologist to opine on the same standard of
  care. See ECF No. 231-5 at PageID # 3427 (the KMS Defendants’ expert witness, Dr. Friedlich,
  explaining that his experience as a neonatologist “qualifies [him] to offer informed and valid
  opinions on the standard of care required by the health care providers who treated [D.G.W.], and
  the cause of her disease and outcome”). The KMS Defendants make no effort to explain why
  their neonatologist is competent to opine as to the applicable standard of care while Dr. Wiswell
  is not. See generally ECF No. 225; ECF No. 233-3 at PageID # 3512.

                                                 16
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 17 of 20               PageID #:
                                    3623



  room setting, Dr. Wiswell has been personally involved in diagnosing and treating

  a midgut volvulus on at least 30 occasions. ECF No. 231-9 at PageID # 3467.

               These qualifications demonstrate that Dr. Wiswell is competent to

  provide expert testimony regarding diagnosis and treatment of an infant suffering

  from a midgut volvulus. Because the KMS Defendants have failed to point to any

  specific deficiencies in Dr. Wiswell’s knowledge, skill, experience, training, or

  education, their argument that he cannot opine as to the standard of care applicable

  to Dr. Puapong fails.

  B.    Dr. Wiswell’s Methodology Is Appropriate

               The KMS Defendants next argue that Dr. Wiswell’s opinions are not

  admissible because his methodologies are not scientifically reliable. The court

  disagrees.

               With respect to medical experts, the “flexible” test set forth in

  Daubert I does not require application of the factors typically used to assess the

  reliability of scientific evidence. Primiano, 598 F.3d at 565. Rather, because

  “medicine is not a science but a learned profession, deeply rooted in a number of

  sciences and charged with the obligation to apply them for man’s benefit,” id.

  (quoting Cecil Textbook of Medicine 1 (James B. Wyngaarden & Lloyd H. Smith

  Jr. eds., 17th ed. 1985)), “[a] trial court should admit medical expert testimony if

  physicians would accept it as useful and reliable.” Id. (quoting United States v.


                                            17
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 18 of 20              PageID #:
                                    3624



  Sandoval-Mendoza, 472 F.3d 645, 655 (9th Cir. 2006)). And because “‘medical

  knowledge is often uncertain,’” medical testimony “need not be conclusive.” Id.

  Rather, where “credible, qualified experts disagree,” the litigants are “entitled to

  have the jury decide upon [the experts’] credibility, rather than the judge.”

  Sandoval-Mendoza, 472 F.3d at 654, 656.

               Here, Dr. Wiswell’s opinions are admissible because they are based

  on sufficiently reliable methods and data. Dr. Wiswell based his opinions on his

  review of D.G.W.’s medical records from Tripler, Kapiolani, and Lurie Children’s

  Hospital; imaging studies from all three facilities; the expert reports of six doctors;

  and the SAC. ECF No. 225-10 at PageID # 3135. He used his own knowledge

  and experience in concert with reference to leading peer-reviewed journal articles

  and textbooks discussing the midgut volvulus to assess these materials. ECF No.

  231-9 at PageID # 3466. And he drew from his own extensive experience treating

  midgut volvulus as part of a medical team to opine as to the responsibilities of

  different members of such a team, including the responsibilities of the pediatric

  surgeon. Id. at PageID ## 3471-72. Given Dr. Wiswell’s considerable experience

  in neonatal medicine—including his experience diagnosing and treating midgut

  volvulus—the methods he used to inform his opinions are reliable and, therefore,




                                            18
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 19 of 20                     PageID #:
                                    3625



  admissible.6 See Primiano, 598 F.3d at 567 (holding expert physician’s opinions

  admissible based on that physician’s use of “knowledge and experience” “against a

  background of peer-reviewed literature” to evaluate a patient’s medical records and

  imaging studies).

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///


         6
            Inexplicably, the KMS Defendants argue that Dr. Wiswell’s opinions are inadmissible
  because they are based solely on “hindsight.” ECF No. 225-3 at PageID # 3029. But this
  proposition is contradicted by the record. During Dr. Wiswell’s deposition, the KMS
  Defendants’ counsel asked him directly: “did you use the retrospective knowledge of [D.G.W.’s]
  mid gut found on September 23, 2016, solely to come to the conclusion that [D.G.W.] had a
  midgut volvulus when she came to Tripler on the 22nd of September?” To which Dr. Wiswell
  replied: “[n]o, I did not.” ECF No. 231-9 at PageID ## 3459-60.
          The KMS Defendants also attempt to argue that Dr. Wiswell’s opinions are inadmissible
  because “Dr. Wiswell never reviewed any of the deposition transcripts in coming to his opinions
  in this matter.” ECF No. 225-3 at PageID # 3031. But the KMS Defendants put forth no
  authority, nor has the court been able to find any, suggesting that an expert must take into
  account deposition testimony. The fact that Dr. Wiswell’s review was not wholly
  comprehensive does not render it inadmissible. To the extent the KMS Defendants wish to
  attack his opinions because they did not incorporate deposition testimony, they may do so at
  trial. See Primiano, 598 F.3d at 564 (“Shaky but admissible evidence is to be attacked by cross
  examination, contrary evidence, and attention to the burden of proof, not exclusion.”) (citing
  Daubert I, 509 U.S. at 596).
                                                19
Case 1:19-cv-00232-JMS-WRP Document 244 Filed 05/18/21 Page 20 of 20                       PageID #:
                                    3626



                                     V. CONCLUSION

                For the foregoing reasons, the KMS Defendants’ Motion to Preclude

  is DENIED.

                IT IS SO ORDERED.

                Dated: Honolulu, Hawaii, May 18, 2021.

                                                       /s/ J. Michael Seabright
                                                      J. Michael Seabright
                                                      Chief United States District Judge




  John David Warren et al. v. United States et al., Civ. No. 19-00293, Order Denying Defendants
  Kapiolani Medical Services and Dr. Devin Puapong, M.D.’s Motion to Preclude the United
  States’ Expert, Dr. Thomas Wiswell, M.D., from Opining as to Standard of Care, ECF No. 225.


                                                20
